                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________

DERRICK JACOBS,                               :
    Plaintiff,                                :
                                              :
                       v.                     :      CIVIL ACTION NO. 19-CV-4616
                                              :
CITY OF PHILADEPHIA, et al.,                  :
     Defendants.                              :

____________________________________

DERRICK JACOBS,                               :
    Plaintiff,                                :
                                              :
                       v.                     :      CIVIL ACTION NO. 21-CV-0128
                                              :
CITY OF PHILADELPHIA, et al.,                 :
     Defendants.                              :

____________________________________


                                             ORDER

       AND NOW this 25th day of January, 2021, upon consideration of Plaintiff’s Derrick

Jacobs’s Complaint (ECF No. 1, Civ. A. No. 21-0128) and his filing seeking Emergency

Injunctive Relief (ECF No. 3, Civ. A. No. 21-0128) which were inadvertently docketed by the

Clerk of Court in Jacobs v. City of Philadelphia, et al., Civ. A. No. 21-0128, rather than in

Jacobs v. City of Philadelphia, et al., Civ. A. No. 19-4616,1 it is ORDERED that:


1
  In Jacobs v. City of Philadelphia, et al., Civ. A. No. 19-4616, the Court previously entered an
Order on January 4, 2021 (ECF No. 22) granting Jacobs leave to file a Second Amended
Complaint on or before February 1, 2021. It appears that on January 8, 2021, Jacobs submitted
a new civil complaint for filing to the Clerk of Court by emailing his submission to
PAED_Documents@paed.uscourts.gov. The Clerk of Court, rather than docketing this
submission as a Second Amended Complaint in Jacob’s original action, inadvertently opened a
new and separate matter at Civ. A. No. 21-0128 and docketed Jacob’s submission as the
Complaint in that new matter. Upon review, it is clear to the Court that Jacobs’s submission is
       1.      The Clerk of Court is DIRECTED to docket Jacobs’s Complaint (ECF No. 1 in

Civ. A. No. 21-0128) as a new and separate docket entry entitled “Second Amended Complaint”

in Jacobs’s prior action, Jacobs v. City of Philadelphia, et al., Civ. A. No. 19-4616, following the

docketing of this Order; and

       2.      The Clerk of Court is DIRECTED to docket Jacob’s filing seeking Emergency

Injunctive Relief (ECF No. 3, Civ. A. No. 21-0128) as a new and separate docket entry in

Jacob’s prior action, Jacobs v. City of Philadelphia, et al., Civ. A. No. 19-4616; and

       3.      The Clerk of Court is DIRECTED to CLOSE Jacobs v. City of Philadelphia, et

al., Civ. A. No. 21-0128. All future filings related to these case shall be filed in the original filed

action, Civ. A. No. 19-4616.



                                               BY THE COURT:

                                               /s/ Harvey Bartle III

                                               ______________________________
                                               HARVEY BARTLE III, J.




more properly understood to serve as the Second Amended Complaint he was authorized to file
in accordance with the Court’s January 4, 2021 Order in Civ. A. No. 19-4616. Accordingly, the
Court will direct the Clerk of Court to docket this submission in Civ. A. No. 19-4616 as set forth
in this Order.

                                                   2
